

EXHIBIT 10.31


Promissory Term Note ("Note")
$1,350,000.00
Date of Issuance: December 28, 2010
 
Promise to Pay.
  
On or before March 28, 2011, for value received, the undersigned Mace Security
International, Inc., a Delaware corporation (the "Borrower"), whose address is
240 Gibraltar Road, Suite 220, Horsham, Pennsylvania 19044, promises to pay to
Merlin Partners, LP, a Delaware limited partnership, or its assigns, whose
address is One Chagrin Highlands, 2000 Auburn Drive, Suite 300, Cleveland, Ohio
44122 (the "Lender") or order, in lawful money of the United States of America,
the sum of One Million Three Hundred Fifty Thousand and No/100 Dollars
($1,350,000.00) plus interest computed on the basis of the actual number of days
elapsed in a year of 360 days at the rate of 12% per annum ( the "Note Rate"),
and at the rate of 15% per annum, upon the occurrence of any default under this
Note, whether or not the Lender elects to accelerate the maturity of this Note,
from the date of such default.
  
The Borrower will pay this sum as follows:
 
1.           The sum of Six Hundred Seventy Five Thousand and No/100 Dollars
($675,000.00) within three (3) days of the date that the Borrower sells or
causes to be sold the real property known as Colonial 1 Car Wash, having the
street address of 3022 S. Cooper Street, Arlington, Texas and 3011 Medlin
Street, Arlington, Texas; and
 
2.           The sum of Six Hundred Seventy Five Thousand and No/100 Dollars
($675,000.00) within three (3) days of the date that the Borrower sells or
causes to be sold the real property known as Crystal Falls Car Wash, having the
street address of 7027 South Quaker Avenue, Lubbock, Texas; and
 
3.           The balance of all unpaid principal and accrued interest on or
before March 28, 2011.
 
If the total accrued interest due under this Note calculated at the Note Rate,
is less than $20,250.00 in the aggregate, Borrower shall pay to Lender at
maturity, as a loan fee, the difference between the total interest accrued at
the Note Rate and $20,250.00 ("Minimum Amount").
 
All payments shall first be applied to accrued interest and then to reduce the
principal owed.  After a default that is not cured, payments shall be allocated
first to Lender’s costs of collection, including, without limitation attorney
fees, then to interest and finally to principal, unless otherwise required by
applicable law.
 
The Borrower will make all payments hereunder to the Lender, without setoff,
deduction, or counterclaim, at the Lender's address above or at such other place
as the Lender may designate in writing.  If any payment of principal or interest
on this Note shall become due on a day that is not a Business Day, the payment
will be made on the next succeeding Business Day.  The term ("Business Day") in
this Note means a day other than a Saturday, Sunday or any other day on which
national banking associations are authorized to be closed.     Acceptance by the
Lender of any payment that is less than the payment due at that time shall not
constitute a waiver of the Lender's right to receive payment in full at that
time or any other time.
 
 
1

--------------------------------------------------------------------------------

 
 
Late Fee.
 
If any payment is not received by the Lender within ten (10) days after its due
date, the Lender may assess and the Borrower agrees to pay a late fee equal to
$500.00 for each payment not received on time.
 
Business Loan.
 
The Borrower acknowledges and agrees that this Note evidences a loan for a
business, commercial, or similar commercial enterprise purpose, and that none of
the proceeds loaned under this Note shall be used for any personal, family or
household purpose.


Liabilities.
 
The term "Liabilities" in this Note means all obligations, indebtedness and
liabilities of the Borrower to the Lender now existing or later arising,
including, without limitation, all loans, and advances received by Borrower and
all obligations and liabilities owed by Borrower to Lender under all Related
Documents, and all monetary obligations accrued during the pendency of any
bankruptcy, insolvency, receivership or other similar proceedings, regardless of
whether allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations or substitutions of any of the foregoing, whether
voluntarily or involuntarily incurred, due or not due, absolute or contingent,
direct or indirect, liquidated or un-liquidated.
 
Related Documents.
 
The term "Related Documents" in this Note means all of the following documents
dated even date with this Note: (a) a Deed of Trust executed by Borrower's
subsidiary Colonial Full Service Car Wash, Inc., creating a junior lien on the
real property known as Colonial 1 Car Wash, having the street address of 3022 S.
Cooper Street, Arlington, Texas and 3011 Medlin Street, Arlington, Texas; (b) a
Deed of Trust executed by Borrower's subsidiary Crystal Falls Car Wash, Inc.
creating a junior lien on the real property known as Crystal Falls Car Wash,
having the street address of 7027 South Quaker Avenue, Lubbock, Texas; (c) a
Security Agreement executed by Borrower and Mace Trademark, II, Inc. creating a
first priority security interest on the "Mace" trademark; and (d) a Warrant
Agreement executed by Borrower.
 
Security.
 
The term "Collateral" in this Note means all real or personal property described
in all security agreements, assignments, and deeds of trust, now or hereafter
executed in connection with this Note or in connection with any of the
Liabilities, including, without limitation, in the Related Documents.  The
Collateral secures the payment of this Note and the Liabilities.
 
 
2

--------------------------------------------------------------------------------

 
 
Prepayment. 
 
Lender agrees that the Borrower may prepay all or any portion of the principal
balance of this Note, without notice or penalty at any time.   Notwithstanding
the foregoing, if the Borrower shall be obligated to pay the Minimum Amount, if
due, notwithstanding any prepayment.
 
Representations by Borrower.
 
Borrower represents that: (a) the execution and delivery of this Note and the
performance of the obligations it imposes do not violate any law, conflict with
any agreement by which it is bound, or require the consent or approval of any
governmental authority or other third party; and (b) this Note is a valid and
binding agreement, enforceable according to its terms.  Borrower further
represents that: (a) it is duly organized, existing and in good standing
pursuant to the laws under which it is organized; and (b) the execution and
delivery of this Note and the performance of the obligations it imposes (i) are
within its powers and have been duly authorized by all necessary action of its
governing body, and (ii) do not contravene the terms of its articles of
incorporation, its by-laws, or any other agreement governing its affairs.
 
Events of Default/Acceleration.
 
If any of the following events occurs this Note shall become due immediately,
without further notice, at the Lender's option, and the Borrower hereby waives
notice of intent to accelerate maturity of this Note and notice of acceleration
of this Note upon any of the following events:
 
1.
The Borrower fails to pay, within ten (10) days of when due, any amount payable
under this Note, or under any of the Liabilities.

 
2.
The Borrower fails to observe or perform any other term of this Note and
Borrower does not cure the failure within thirty (30) days after its occurrence.

 
3.
In the event there is a breach, default or event of default (after applicable
notice and cure) under the terms of any Related Document.

 
4.
The Borrower (a) makes an assignment for the benefit of creditors; (b) consents
to the appointment of a custodian, receiver, or trustee for itself or for a
substantial part of its assets; or (c) commences any proceeding under any
bankruptcy, reorganization, liquidation, insolvency or similar laws of any
jurisdiction.

 
5.
A custodian, receiver, or trustee is appointed for the Borrower or for a
substantial part of its assets.

 
6.
Proceedings are commenced against the Borrower under any bankruptcy,
reorganization, liquidation, or similar laws of any jurisdiction, and they
remain un-dismissed for sixty (60) days after commencement; or the Borrower
consents to the commencement of those proceedings.

 
7.
Any judgment is entered against the Borrower, or any attachment, levy, or
garnishment is issued against any property of the Borrower, in each case, in an
amount equal to or greater than Fifty Thousand ($50,000) Dollars and the
judgment, attachment, levy or garnishment is not discharged within thirty (30)
days of its date of entry.

 
 
3

--------------------------------------------------------------------------------

 
 
8.
The Borrower, without the Lender's written consent (a) is dissolved, (b) merges
or consolidates with any third party, (c) leases, sells or otherwise conveys a
thirty five percent (35%) or more of its assets or business outside the ordinary
course of its business and fails to pay off the remaining balance of this Note;
or (d)  agrees to do any of the foregoing (notwithstanding the foregoing, any
subsidiary may merge or consolidate with any other subsidiary, or with the
Borrower, so long as the Borrower is the survivor).

 
Remedies.
 
If this Note is not paid at maturity, whether by acceleration or otherwise, the
Lender shall have all of the rights and remedies provided by any law or
agreement.  The Lender is authorized to cause all or any part of the Collateral
to be transferred to or registered in its name or in the name of any other
person or business entity, with or without designating the capacity of that
nominee.  Without limiting any other available remedy, the Borrower is liable
for any deficiency remaining after disposition of any Collateral.  The Borrower
is liable to the Lender for all reasonable costs and expenses of every kind
incurred in the making or collection of this Note, including without limitation
reasonable attorneys' fees and court costs.  These costs and expenses include
without limitation any costs or expenses incurred by the Lender in any
bankruptcy, reorganization, insolvency or other similar proceeding.
 
Waivers.
 
Except for those matters set forth in this Note where Lender has granted
Borrower a specific right of notice and cure, any party liable on this Note
waives (a) to the extent permitted by law, all rights defenses and benefits
(including anti-deficiency laws) by reason of a non-judicial sale of any of the
Collateral; (b) any right to receive notice of the following matters before the
Lender enforces any of its rights:  (i) the Lender's acceptance of this Note,
(ii) any credit that the Lender extends to the Borrower, (iii) any demand,
diligence, presentment, dishonor and protest, or (iv) any action that the Lender
takes regarding the Borrower, anyone else, any Collateral, or any of the
Liabilities, that it might be entitled to by law or under any other agreement;
(c) any right to require the Lender to proceed against the Borrower, any other
obligor or guarantor of the Liabilities, or any Collateral, or pursue any remedy
in the Lender's power to pursue; (d) any defense based on any claim that any
endorser or other parties' obligations exceed or are more burdensome than those
of the Borrower; (e) the benefit of any statute of limitations affecting
liability of any endorser or other party liable hereunder or the enforcement
hereof (f) any defense arising by reason of any disability or other defense of
the Borrower or by reason of the cessation from any cause whatsoever (other than
payment in full) of the obligation of the Borrower for the Liabilities; and (g)
any defense based on or arising out of any defense that the Borrower may have to
the payment or performance of the Liabilities or any portion thereof.  Any party
liable on this Note consents to any extension or postponement of time of its
payment without limit as to the number or period, to any substitution, exchange
or release of all or any part of the Collateral, to the addition of any other
party, and to the release or discharge of, or suspension of any rights and
remedies against, any person who may be liable for the payment of this
Note.  The Lender may waive or delay enforcing any of its rights without losing
them.  Any waiver affects only the specific terms and time period stated in the
waiver.  No modification or waiver of any provision of this Note is effective
unless it is in writing and signed by the party against whom it is being
enforced.
 
 
4

--------------------------------------------------------------------------------

 
 
Standstill.
 
Any party liable on this Note agrees to stand still with regard to the Lender’s
enforcement of its rights, including taking no action to delay, impede or
otherwise interfere with the Lender’s rights to realize on the Collateral.
 
Reinstatement.
 
All parties liable on this Note agree that to the extent any payment is received
by the Lender in connection with the Liabilities, and all or any part of such
payment is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid by the Lender or paid over to a trustee,
receiver or any other entity, whether under any bankruptcy act or otherwise (
any such payment is hereinafter referred to as a "Preferential Payment"), then
this Note shall continue to be effective or shall be reinstated, as the case may
be, and whether or not the Lender is in possession of this Note, and, to the
extent of such payment or repayment by the Lender, the Liabilities or part
thereof intended to be satisfied by such Preferential Payment shall be revived
and continued in full force and effect as if said Preferential Payment had not
been made.


Governing Law and Venue.
 
This Note is delivered in the State of Ohio and governed by Ohio law (without
giving effect to its laws of conflicts).  The Borrower agrees that any legal
action or proceeding with respect to any of its obligations under this Note may
be brought by the Lender in any state or federal court located in Ohio. By the
execution and delivery of this Note, the Borrower submits to and accepts, for
itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of those courts. The Borrower waives any claim that
the state of Ohio is not a convenient forum or the proper venue for any such
suit, action or proceeding.
 
Usury.
 
The Lender does not intend to charge, collect or receive any interest that would
exceed the maximum rate allowed by law.  If the effect of any applicable law is
to render usurious any amount called for under this Note or the other Related
Documents, or if any amount is charged or received with respect to this Note, or
if any prepayment by the Borrower results in the Borrower having paid any
interest in excess of that permitted by law, then all excess amounts collected
by the Lender shall be credited on the principal balance of this Note (or, if
this Note and all other indebtedness arising under or pursuant to the other
Related Documents have been paid in full, refunded to the Borrower), and the
provisions of this Note and the other Related Documents immediately shall be
deemed reformed and the amounts thereafter collectable reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law.  All sums paid, or agreed to be paid, by the Borrower for the
use, forbearance, or detention of money under this Note or the other Related
Documents shall, to the maximum extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in full so that the rate or amount of interest on
account of such indebtedness does not exceed the usury ceiling from time to time
in effect and applicable to such indebtedness for so long as such indebtedness
is outstanding.
 
 
5

--------------------------------------------------------------------------------

 
 
Miscellaneous.


This Note binds the Borrower and its successors, and benefits the Lender, its
successors and assigns.  Any reference to the Lender includes any holder of this
Note.  Section headings are for convenience of reference only and do not affect
the interpretation of this Note.  Any notices and demands under or related to
this document shall be in writing and delivered to the intended party at its
address stated herein, and if to the Lender, at its main office if no other
address of the Lender is specified herein, by one of the following means: (a) by
hand, (b) by a nationally recognized overnight courier service, or (c) by
certified mail, postage prepaid, with return receipt requested.  Notice shall be
deemed given: (a) upon receipt if delivered by hand, (b) on the Delivery Day
after the day of deposit with a nationally recognized courier service, or (c) on
the third (3rd) Delivery Day after the notice is deposited in the
mail.  "Delivery Day" means a Business Day.  Any party may change its address
for purposes of the receipt of notices and demands by giving notice of such
change in the manner provided in this provision.  This Note and any Related
Documents embody the entire agreement between the Borrower and the Lender
regarding the terms of the loan evidenced by this Note and supersedes all oral
statements and prior writings relating to that loan.  If any provision of this
Note cannot be enforced, the remaining portions of this Note shall continue in
effect.  The Borrower agrees that the Lender may at any time sell, assign or
transfer one or more interests or participations in all or any part of its
rights and obligations in this Note to one or more purchasers whether or not
related to the Lender.  The Borrower agrees that the Lender may provide any
information or knowledge the Lender may have about the Borrower or about any
matter relating to this Note or the Related Documents to any one or more
purchasers or potential purchasers of this Note or the Related Documents.


WAIVER OF SPECIAL DAMAGES.


THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THE
UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM THE LENDER IN ANY LEGAL ACTION OR
PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


JURY WAIVER.


THE BORROWER AND THE LENDER (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE BORROWER AND THE LENDER ARISING OUT OF OR IN ANY WAY
RELATED TO THIS NOTE OR THE OTHER RELATED DOCUMENTS. THIS PROVISION IS A
MATERIAL INDUCEMENT TO THE LENDER TO PROVIDE THE FINANCING EVIDENCED BY THIS
NOTE.
 
"BORROWER"
MACE SECURITY INTERNATIONAL, INC.
 
By:
/s/Dennis R. Raefield

Name:
Dennis R. Raefield

Title:
CEO and President

 
 
6

--------------------------------------------------------------------------------

 
 


SECURITY AGREEMENT


THIS SECURITY AGREEMENT has been executed on December 28, 2010, between Mace
Security International, Inc. (the "MSI"), a Delaware corporation, whose address
is 240 Gibraltar Road, Suite 220, Horsham, Pennsylvania 19044, Mace Trademark
II, Inc. ("MSI Trademark II"), a Delaware corporation which is a wholly owned
corporation of Debtor and Merlin Partners, LP, a Delaware limited partnership
whose address is One Chagrin Highlands, 2000 Auburn Drive, Suite 300, Cleveland,
Ohio 44122 (the "Secured Party").  For purposes of this Security Agreement, MSI
and MSI Trademark II are hereinafter collectively referred to as (the "Debtor").


1.           THE COLLATERAL


FOR VALUE RECEIVED AND INTENDING TO BE LEGALLY BOUND HEREBY, and as security for
the prompt payment and performance of all Obligations (as defined in Paragraph 2
below), Debtor hereby grants and conveys to Secured Party a continuing security
interest in and lien upon all of Debtor's rights, title and interests in and to
the trade name of "MACE", including all of Debtor's rights to and in the U.S.
Trademark, Serial No 77689,274, now owned or hereafter acquired by Debtor and
any proceeds therof.


All of the property described in this Paragraph 1 is hereinafter collectively
called the "Collateral."


2.       OBLIGATIONS SECURED


The Collateral secures all of the following:


2.1           The liabilities of MSI to the Secured Party under the Related
Documents, as hereafter defined, now existing or later arising, including,
without limitation, all loans, and advances received by MSI and all obligations
and liabilities owed by MSIor its subsidiaries under all Related Documents.  The
term "Related Documents" means all of the following documents dated even date
with this Security Agreement: (a) a Promissory Note executed by MSI in the
principal amount of One Million Three Hundred Fifty Thousand Dollars
($1,350,000); (b) a Deed of Trust executed by Borrower's subsidiary Colonial
Full Service Car Wash, Inc., creating a junior lien on the real property known
as Colonial 1 Car Wash, having the street address of 3022 S. Cooper Street,
Arlington, Texas and 3011 Medlin Street, Arlington, Texas; (c) a Deed of Trust
executed by Borrower's subsidiary Crystal Falls Car Wash, Inc. creating a junior
lien on the real property known as Crystal Falls Car Wash, having the street
address of 7027 South Quaker Avenue, Lubbock, Texas; (c) this Security
Agreement; and (e) a Warrant Agreement executed by MSI.


2.2  The liabilities of Debtor to Secured Party arising out of existing and
future loans and/or advances, if any, made by Secured Party to Debtor or
Debtor's subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 


2.3  All other existing and future liabilities and obligations of Debtor or any
of them to Secured Party, whether absolute or contingent, direct or indirect,
sole, joint or several, of any nature whatsoever, and out of whatever
transactions arising, including without limitation any debt, liability or
obligation owing from Debtor to others which Secured Party may obtain by
assignment or otherwise, continuing interest accruing on any of the foregoing,
and any costs, legal fees and expenses incurred by Secured Party in the
enforcement of any of the foregoing.


2.4  The liabilities of MSI and its subsidiaries also include all monetary
obligations accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceedings, regardless of whether allowed or
allowable in such proceeding, and all renewals, extensions, modifications,
consolidations or substitutions of any of the foregoing, whether voluntarily or
involuntarily incurred, due or not due, absolute or contingent, direct or
indirect, liquidated or un-liquidated.


2.5  The cost of curing any Event of Default hereunder which Secured Party
elects to cure.


All of the foregoing liabilities and obligations are hereinafter collectively
referred to as the "Obligations."  The security interests granted herein shall
continue in full force and effect until all of the Obligations have been
satisfied in full.


3.     REPRESENTATIONS, WARRANTIES, AND COVENANTS


In order to induce Secured Party to enter into this Agreement, Debtor warrants,
represents and covenants and, until all of the Obligations have been satisfied
in full, continues to warrant, represent and covenant, as follows:


3.1     Debtor will execute immediately upon Secured Party's request such UCC
financing statements, and trademark assignments as are deemed necessary or
desirable in Secured Party's sole judgment to perfect and maintain perfected the
liens and security interests granted herein.  Debtor hereby appoints Secured
Party, its officers, employees and agents, as Debtor's attorney-in-fact, at
Secured Party's option and at Debtor's sole expense, in Debtor's or Secured
Party's name, to do all acts and things which Secured Party deems necessary or
desirable to perfect and maintain perfected the liens and security interests
granted herein and to protect the Collateral.  Debtor will pay to Secured Party
upon demand the costs and reasonable fees associated with filing the same with
appropriate governmental agencies.


3.2  If the Collateral or any part of the Collateral is purchased or to be
purchased by Debtor with the proceeds of any of the Obligations, Debtor will
join with Secured Party in executing all notices and other documents necessary
to enable Secured Party to obtain a Purchase Money Security Interest of first
priority in such Collateral.


3.3  Debtor's chief executive office is the address stated after the name of
Debtor above.   If Debtor changes its chief executive office Debtor will
immediately advise Secured Party in writing of any change in any of Debtor's
place(s) of business, the opening of any new or additional place(s) of business,
and the locations of all places wherein Debtor keeps Debtor's Books and Records.
 
 
2

--------------------------------------------------------------------------------

 
 
3.4  Debtor shall keep complete and accurate books and records of the
Collateral.  Debtor shall permit Secured Party, its officers, employees and
agents to have access to all of Debtor's books and records pertaining to the
Collateral which Secured Party may request.


3.5  Debtor shall immediately notify Secured Party of any event causing
deterioration, loss or depreciation in value of any of the Collateral.


3.6  Debtor has or will acquire absolute good and marketable title to the
Collateral free and clear of all liens, encumbrances and security interests
except the security interests granted to Secured Party hereunder and other
rights, if any, of Secured Party, and Debtor will defend the Collateral against
the claims and demands of all persons except Secured Party.


3.7  Debtor will, at its sole cost and expense, preserve the Collateral and
Debtor's rights in the Collateral.  Debtor will not grant to anyone other than
Secured Party any lien upon or security interest in the Collateral nor allow any
person other than Secured Party to obtain a lien or levy upon the Collateral.


3.8  Debtor will permit Secured Party to inspect and audit the Collateral at any
time and from time to time and Debtor will pay the expenses of such inspections
and audits upon Secured Party's request.


3.9  Debtor warrants that the Collateral is now and will later be used for the
sole purpose of conducting Debtor's business.


3.10  Debtor is duly organized, validly existing and in good standing under the
laws of the State of Delaware, has the power and authority to make and perform
this Security Agreement, and is duly qualified in all jurisdictions in which it
conducts business or where such qualification is required.  The execution,
delivery and performance of the Related Documents have been duly authorized by
all requisite corporate action and will not violate any provision of law or
regulation, or of the Articles of Incorporation, By-Laws of Debtor, or any
agreement, indenture or instrument to which Debtor is a party.  The Related
Documents evidencing the Obligations when executed and delivered by Debtor, will
be legal, valid and binding obligations of Debtor, enforceable against Debtor in
accordance with their respective terms.


3.11  No Event of Default (as this term is defined in Paragraph 7 below) has
occurred and no event has occurred which, with the passage of time, could be an
Event of Default hereunder.


3.12  MSI Trademark II acknowledges and agrees that (1) MSI Trademark II is a
wholly owned subsidiary of MSI, (2) MSI Trademark II is benefited by the loans
and other financial accommodations made by Secured Party to MSI pursuant to the
Related Documents (the “Financial Accommodations”), (3) MSI Trademark II’s
execution and delivery of this Agreement is a material inducement to Secured
Party to provide the Financial Accommodations, and (4) without this Agreement,
Secured Party would not have provided the Financial Accommodations.
 
 
3

--------------------------------------------------------------------------------

 
 
4.    SIGNATORY AUTHORIZATION


Debtor hereby appoints any employee, officer or agent of Secured Party as
Debtor's true and lawful attorney-in-fact, with power:


4.1  To sign and endorse the name of Debtor upon any UCC Financing Statement and
continuations thereof, and any other instrument or document required by Secured
Party to perfect and continue perfected the liens and security interests granted
to Secured Party hereunder or otherwise in connection with the Obligations or
other instruments regarding disposition or sale of any Collateral which come
into possession of Secured Party; and


4.2  To sign and endorse the name of Debtor upon any registration or document
required to keep the Collateral in good standing and effect.


This power of attorney shall be deemed to be coupled with an interest and
irrevocable until all of Debtor's Obligations to Secured Party are paid and
performed in full.


5.   EVENTS OF DEFAULT


Each of the following shall be an "Event of Default" hereunder:


5.1  The nonpayment as and when due of any amount payable under or on any of the
Obligations and all accrued interest thereon or the failure of any Obligor (the
term "Obligor," as used herein, shall include the Debtor and all other persons
liable, either absolutely or contingently, on the Obligations, including
endorsers, sureties and guarantors) at any time to observe or perform any of its
warranties, representations or covenants contained in this Security Agreement or
the Related Documents, or a breach, default or event of default shall occur
under any Related Document, subject to applicable grace and cure periods, if
any.


5.2  The failure of any Debtor to observe or perform any agreement of any nature
whatsoever with Secured Party.


5.3  If the Debtor becomes insolvent or makes an assignment for the benefit of
creditors, or if any petition is filed by or against the Debtor under any
provision of any state or federal law or statute alleging that such Debtor is
insolvent or unable to pay debts as they mature or under any provision of the
Federal Secured Bankruptcy Code.


5.4  The entry of any judgment or tax lien against any Debtor which remains
unsatisfied for thirty (30) days, or the issuing of any attachment or
garnishment against any property of Debtor, or the appointment of any receiver,
trustee, conservator or other court officer over the Debtor or any of Debtor's
property for any purpose.
 
 
4

--------------------------------------------------------------------------------

 
 
5.5  The Collateral or any rights therein shall be subject to or threatened with
any judicial process, condemnation or forfeiture proceedings.


5.6  The dissolution, merger, consolidation or reorganization of Debtor.
 
6.   SECURED PARTY'S RIGHTS UPON DEFAULT


Upon or after the occurrence of any Event of Default, Secured Party may do any
or all of the following, all of which rights and remedies shall be cumulative
and any and all of which may be exercised from time to time and as often as
Secured Party shall deem necessary or desirable:


6.1  Exercise any or all rights, privileges and remedies available to Secured
Party under this Security Agreement, or the Related Documents, and of a secured
party under the UCC (which remedies shall be cumulative), as well as those under
any other applicable agreement with respect to any of the Collateral then held
for the Obligations, and to apply such monies and the net proceeds of the
Collateral to any of the Obligations then due Secured Party as provided below.


6.2  Declare the entire unpaid amount of such of the Obligations as are not then
due and payable to become immediately due and payable, without notice to or
demand on any Obligor.


6.3  Upon thirty (30) days' prior written notice to Debtor, which notice Debtor
acknowledges is sufficient, proper and commercially reasonable, sell, lease or
otherwise dispose of the Collateral, at any time and from time to time, in whole
or in part, at an advertised public sale.


6.4  Cure any default in any reasonable manner and add the cost of any such cure
to the Obligations and accrue interest thereon at the rate then being charged by
Secured Party for loans and extensions of credit hereunder.


The waiver of any Event of Default or Secured Party's failure to exercise any
right or remedy hereunder shall not be deemed a waiver of any subsequent Event
of Default or of the right to exercise that or any other right or remedy
available to Secured Party.


7.  PAYMENT OF COSTS AND ATTORNEY'S FEES


In the event that Secured Party engages an attorney to represent it in
connection with (1) any alleged default by any Obligor under any of the Related
Documents issued in connection with or arising out of any of the Obligations,
(2) the enforcement of any of the Secured Party's rights and remedies under any
of the Related Documents, (3) any potential and/or actual Bankruptcy or other
insolvency proceedings commenced by or against any Obligor and/or (4) any
potential and/or actual litigation arising out of or related to any of the
foregoing, the Related Documents or any of the Obligations, then Debtor shall be
liable, and shall reimburse Secured Party on demand, for all attorneys' fees,
costs and expenses incurred by Secured Party in connection with any of the
foregoing.  Debtor shall also be liable and shall reimburse Secured Party on
demand for all other costs and expenses incurred by Secured Party in connection
with the collection, preservation and/or liquidation of any collateral security
for any of the Obligations and/or in the enforcement of any Obligor's
obligations hereunder and under any of the Related Documents.
 
 
5

--------------------------------------------------------------------------------

 
 
8.  MISCELLANEOUS


8.1  This Agreement shall inure to the benefit of, and is and shall continue to
be binding upon, the parties, their successors, endorsers, personal
representatives, receivers, trustees, heirs and assigns, but nothing contained
herein shall be construed to permit Debtor to assign this Agreement or any of
Debtor's rights or obligations hereunder without first obtaining Secured Party's
prior written approval.


8.2  All warranties, representations and covenants of Debtor contained in this
Agreement are joint and several if Debtor is more than one person, and shall
bind Debtor's personal representatives, heirs, successors and assigns and shall
remain in full force and effect until all the Obligations to Secured Party are
paid in full and all of the undertakings of Debtor hereunder have been
satisfactorily performed in full.


8.3  This Agreement  has been executed pursuant to, delivered in and shall be
governed by and construed under the laws of the State of Ohio.  The parties
agree to the exclusive jurisdiction of the federal, state and local courts
located within Ohio over controversies arising from or relating to this
Agreement.


8.4  If any provision of this Agreement shall for any reason be held to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, but this Agreement shall be construed as if such
invalid or unenforceable provision had never been contained herein.


8.5  The rights, powers and remedies of Secured Party hereunder are cumulative
and not alternative and shall not be exhausted by the single assertion or
exercise thereof and the failure of Secured Party to exercise any such right,
power or remedy will not be deemed a waiver thereof nor preclude any further or
additional exercise of such right, power or remedy at any other time.  The
waiver of any default hereunder shall not be a waiver of any subsequent default.


8.6  No modifications of this Agreement shall be binding or enforceable unless
in writing and signed by duly authorized representatives of Debtor and Secured
Party.
 
[signature page follows]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have hereunto caused this Agreement to be duly
executed and sealed as of the day and year first above written.


MACE SECURITY INTERNATIONAL, INC.
 
By:
/s/ Dennis R. Raefield

Name:
Dennis R. Raefield

Title:
CEO and President



MACE TRADEMARK, II, INC.
 
By:
/s/ Dennis R. Raefield

Name:
Dennis R. Raefield

Title:
President

 
 
7

--------------------------------------------------------------------------------

 
 
 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR
REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT.
 
COMMON STOCK PURCHASE WARRANT
 
To Purchase 314,715 Shares of Common Stock of
 
Mace Security International, Inc.
 
THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) CERTIFIES that, for value
received, Merlin Partners, LP, a Delaware limited parthership, (the “Holder”),
is entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after December 28, 2010 (the
“Initial Exercise Date”) and on or prior to December 28, 2015 (the “Termination
Date”) but not thereafter, to subscribe for and purchase from Mace Security
International, Inc., a Delaware corporation (the “Company”), up to 314,715
shares (the “Warrant Shares”) of Common Stock, par value $0.01 per share, of the
Company (the “Common Stock”).  The purchase price of one share of Common Stock
(the “Exercise Price”) under this Warrant shall be $.20, subject to adjustment
hereunder and provided, if any new shares of Common Stock are issued between
December 28, 2010 and December 28, 2011 for a price below $.20 per share, then
the Exercise Price shall be reduced to equal the price paid for such new
shares.  The Exercise Price and the number of Warrant Shares for which the
Warrant is exercisable shall be subject to adjustment as provided herein.
 
1.          Consideration and Issuance of Additional Warrants.  This Warrant has
been issued to Holder in consideration for the Holder making a $1,350,000.00
loan to the Company, as evidenced by a Promissory Note dated December 28,
2010.  The number of Warrant Shares has been calculated to be two percent (2%)
of the Company's issued and outstanding shares of common stock.  As of December
28, 2010, the Company's issued and outstanding shares of its common stock are
15,735,725.  The Company hereby agrees that it shall issue the Holder additional
warrants exercisable into two percent (2%) of any Common Stock issued by the
Company from December 28, 2010 through, December 28, 2011 (the "Additional
Warrant Shares").  All Additional Warrant Shares shall be issued by the Company
to Holder on a form of Common Stock Purchase Warrant which is identical to this
Common Stock Purchase Warrant, with the exception that this Paragraph 1 shall
not be included.  The Additional Warrant Shares shall be delivered to Holder by
the delivery of an executed Common Stock Purchase Warrant meeting the terms of
this Paragraph 1, within fifteen days of the Company having issued additional
shares of Common Stock.
 
 
1

--------------------------------------------------------------------------------

 
 
2.            Title to Warrant.  Prior to the Termination Date and subject to
compliance with applicable laws and Section 8 of this Warrant, this Warrant and
all rights hereunder are transferable, in whole or in part, at and only at the
office or agency of the Company by the Holder in person or by duly authorized
attorney, upon surrender of this Warrant together with the Assignment Form
annexed hereto properly endorsed. No assignment will be effective, until the
transferee shall sign an investment letter in form and substance reasonably
satisfactory to the Company.
 
3.      Authorization of Shares.  The Company covenants that all Warrant Shares
which may be issued upon the exercise of the purchase rights represented by this
Warrant will, upon exercise of the purchase rights represented by this Warrant,
be duly authorized, validly issued, fully paid and non-assessable and free from
all taxes, liens and charges in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously with such issue).
 
4.      Exercise of Warrant.


(a)  Exercise of the purchase rights represented by this Warrant may be made at
any time or times on or after the Initial Exercise Date and on or before the
Termination Date by delivery to the Company of a duly executed facsimile copy of
the Notice of Exercise Form annexed hereto (or such other office or agency of
the Company as it may designate by notice in writing to the registered Holder at
the address of such Holder appearing on the books of the Company); provided,
however, within 5 Trading Days of the date said Notice of Exercise is delivered
to the Company, the Holder shall have surrendered this Warrant to the Company
and the Company shall have received  payment of the aggregate Exercise Price of
the shares thereby purchased by wire transfer or cashier’s check drawn on a
United States bank.  Certificates for shares purchased hereunder shall be
delivered to the Holder within 5 Trading Days from the delivery to the Company
of the Notice of Exercise Form, surrender of this Warrant and payment of the
aggregate Exercise Price as set forth above (“Warrant Share Delivery
Date”).  This Warrant shall be deemed to have been exercised on the date the
Exercise Price is received by the Company.  The Warrant Shares shall be deemed
to have been issued, and Holder or any other person so designated to be named
therein shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised by payment to the
Company of the Exercise Price and all taxes required to be paid by the Holder,
if any, pursuant to Section 5 prior to the issuance of such shares, have been
paid.  If the Company fails to deliver to the Holder a certificate or
certificates representing the Warrant Shares pursuant to this Section 3(a) by
the Warrant Share Delivery Date, then the Holder will have the right to rescind
such exercise.  In addition to any other rights available to the Holder, if the
Company fails to deliver to the Holder a certificate or certificates
representing the Warrant Shares pursuant to an exercise by the Warrant Share
Delivery Date, and if after such day the Holder is required by its broker to
purchase (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares which the
Holder anticipated receiving upon such exercise (a “Buy-In”), then the Company
shall as partial liquidated damages (1) pay in cash to the Holder the amount by
which (x) the Holder's total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (A) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (2) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder.  For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted exercise of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (1) of the
immediately preceding sentence the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In, together with applicable
confirmations and other evidence reasonably requested by the Company.  Nothing
herein shall limit a Holder's right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company's
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)      If this Warrant shall have been exercised in part, the Company shall,
at the time of delivery of the certificate or certificates representing Warrant
Shares, deliver to Holder a new Warrant evidencing the rights of Holder to
purchase the un-purchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.


5.      No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Exercise Price.


6.      Charges, Taxes and Expenses.  Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

 
 
3

--------------------------------------------------------------------------------

 


7.      Closing of Books.  The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.


8.      Transfer, Division and Combination.


(a)       Subject to compliance with any applicable securities laws and the
conditions set forth in Sections 2 and 8(e) hereof, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
at the principal office of the Company, together with a written assignment of
this Warrant substantially in the form attached hereto duly executed by the
Holder or its agent or attorney and funds sufficient to pay any transfer taxes
payable upon the making of such transfer.  Upon such surrender and, if required,
such payment, the Company shall execute and deliver a new Warrant or Warrants in
the name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled.  A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued.
 
(b)       This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney.  Subject to
compliance with Section 8(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
 
(c)       The Company shall prepare, issue and deliver at its own expense (other
than transfer taxes) the new Warrant or Warrants under this Section 8.
 
(d)       The Company agrees to maintain, at its aforesaid office, books for the
registration and the registration of transfer of the Warrants.
 
(e)       If, at the time of the surrender of this Warrant in connection with
any transfer of this Warrant, the transfer of this Warrant shall not be
registered pursuant to an effective registration statement under the Securities
Act and under applicable state securities or blue sky laws, the Company may
require, as a condition of allowing such transfer (i) that the Holder or
transferee of this Warrant, as the case may be, furnish to the Company a written
opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
such transfer may be made without registration under the Securities Act and
under applicable state securities or blue sky laws, (ii) that the holder or
transferee execute and deliver to the Company an investment letter in form and
substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or
(a)(8) promulgated under the Securities Act or a qualified institutional buyer
as defined in Rule 144A(a) under the Securities Act.
 
 
4

--------------------------------------------------------------------------------

 
 
9.      No Rights as Shareholder until Exercise.  This Warrant does not entitle
the Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof.  Upon the surrender of this Warrant and the
payment of the aggregate Exercise Price, the Warrant Shares so purchased shall
be and be deemed to be issued to such Holder as the record owner of such shares
as of the close of business on the later of the date of such surrender or
payment.


10.      Loss, Theft, Destruction or Mutilation of Warrant.  The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.


11.      Saturdays, Sundays, Holidays, etc.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall be a Saturday, Sunday or a legal holiday, then such action may be
taken or such right may be exercised on the next succeeding day not a Saturday,
Sunday or legal holiday.


12.      Adjustments of Exercise Price and Number of Warrant Shares.  The number
and kind of securities purchasable upon the exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following.  In case the Company shall (i) pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock (such distributions do not include
rights offerings where holders are given a right to purchase additional shares),
(ii) subdivide its outstanding shares of Common Stock into a greater number of
shares, (iii) combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock, or (iv) issue any shares of its capital stock
in a reclassification of the Common Stock, then the number of Warrant Shares
purchasable upon exercise of this Warrant immediately prior thereto shall be
adjusted so that the Holder shall be entitled to receive the kind and number of
Warrant Shares or other securities of the Company which it would have owned or
have been entitled to receive had such Warrant been exercised in advance
thereof.  Upon each such adjustment of the kind and number of Warrant Shares or
other securities of the Company which are purchasable hereunder, the Holder
shall thereafter be entitled to purchase the number of Warrant Shares or other
securities resulting from such adjustment at an Exercise Price per Warrant Share
or other security obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of Warrant Shares purchasable
pursuant hereto immediately prior to such adjustment and dividing by the number
of Warrant Shares or other securities of the Company that are purchasable
pursuant hereto immediately after such adjustment.  An adjustment made pursuant
to this paragraph shall become effective immediately after the effective date of
such event retroactive to the record date, if any, for such event.
 
 
5

--------------------------------------------------------------------------------

 
 
13.      Reorganization, Reclassification, Merger, Consolidation or Disposition
of Assets.  In case the Company shall reorganize its capital, reclassify its
capital stock, consolidate or merge with or into another corporation (where the
Company is not the surviving corporation or where there is a change in or
distribution with respect to the Common Stock of the Company), or sell, transfer
or otherwise dispose of its property, assets or business to another corporation
and, pursuant to the terms of such reorganization, reclassification, merger,
consolidation or disposition of assets, shares of common stock of the successor
or acquiring corporation, or any cash, shares of stock or other securities or
property of any nature whatsoever (including warrants or other subscription or
purchase rights) in addition to or in lieu of common stock of the successor or
acquiring corporation (“Other Property”), are to be received by or distributed
to the holders of Common Stock of the Company, then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the number of shares
of Common Stock of the successor or acquiring corporation or of the Company, if
it is the surviving corporation, and Other Property receivable upon or as a
result of such reorganization, reclassification, merger, consolidation or
disposition of assets by a Holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such event. In case of
any such reorganization, reclassification, merger, consolidation or disposition
of assets, the successor or acquiring corporation (if other than the Company)
shall expressly assume the due and punctual observance and performance of each
and every covenant and condition of this Warrant to be performed and observed by
the Company and all the obligations and liabilities hereunder, subject to such
modifications as may be deemed appropriate (as determined in good faith by
resolution of the Board of Directors of the Company) in order to provide for
adjustments of Warrant Shares for which this Warrant is exercisable which shall
be as nearly equivalent as practicable to the adjustments provided for in this
Section 13.  For purposes of this Section 13, “common stock of the successor or
acquiring corporation” shall include stock of such corporation of any class
which is not preferred as to dividends or assets over any other class of stock
of such corporation and which is not subject to redemption and shall also
include any evidences of indebtedness, shares of stock or other securities which
are convertible into or exchangeable for any such stock, either immediately or
upon the arrival of a specified date or the happening of a specified event and
any warrants or other rights to subscribe for or purchase any such stock.  The
foregoing provisions of this Section 13 shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.


14.      Notice of Adjustment.  Whenever the number of Warrant Shares or number
or kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.


15.      Notice of Corporate Action.  If at any time:


(a)           the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive a dividend or other distribution,
or any right to subscribe for or purchase any evidences of its indebtedness, any
shares of stock of any class or any other securities or property, or to receive
any other right, or
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,
 
(c)           there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;
 
then, in any one or more of such cases, the Company shall give to Holder  prompt
notice of the  record date of such transaction on the date and in the manner it
provides notice to its other shareholders; provided, however, any such notice is
provided in such a way as to give the Holder reasonable opportunity to exercise
any of its rights under this Warrant.  Each such written notice shall be
sufficiently given if addressed to Holder at the last address of Holder
appearing on the books of the Company and delivered in accordance with Section
18(d).
 
16.      Authorized Shares.  The Company covenants that during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares upon the exercise of any purchase rights under this Warrant.  The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market upon
which the Common Stock may be listed.


Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefore upon such exercise immediately prior to such increase
in par value, (b) take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable Warrant Shares upon the exercise of this Warrant, and (c) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
necessary to enable the Company to perform its obligations under this Warrant.
 
Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.
 
 
7

--------------------------------------------------------------------------------

 


17.      Miscellaneous.


(a)      Jurisdiction.  This Warrant is issued by a Delaware corporation  and
governed by Delaware  law (without giving effect to its laws of conflicts).  The
Holder and the Company agree that any legal action or proceeding with respect to
any of their respective obligations or rights under this Warrant may be brought
in any state or federal court located in the Delaware. The parties waive any
claim that the State of Delaware is not a convenient forum or the proper venue
for any such suit, action or proceeding.
 
(b)      Restrictions.  The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered, will have restrictions
upon resale imposed by state and federal securities laws.
 
(c)      Nonwaiver and Expenses.  No course of dealing or any delay or failure
to exercise any right hereunder on the part of Holder shall operate as a waiver
of such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding all rights hereunder terminate on the Termination Date.  If the
Company willfully and knowingly fails to comply with any provision of this
Warrant, which results in any material damages to the Holder, the Company shall
pay to Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by Holder in collecting any amounts due
pursuant hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.
 
(d)      Notices.  Any notices and demands under or related to this Warrant
shall be in writing and delivered to the intended party at its address stated
herein, by one of the following means: (a) by hand, (b) by a nationally
recognized overnight courier service, or (c) by certified mail, postage prepaid,
with return receipt requested.  Notice shall be deemed given: (a) upon receipt
if delivered by hand, (b) on the day after the day of deposit with a nationally
recognized courier service, or (c) on the third (3rd) day after the notice is
deposited in the mail.    Any party may change its address for purposes of the
receipt of notices and demands by giving notice of such change in the manner
provided in this provision.
 
(e)      Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
(f)      Remedies.  Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant.  The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.
 
(g)      Successors and Assigns.  Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder.  The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.
 
 
8

--------------------------------------------------------------------------------

 
 
(h)      Amendment.  This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.
 
(i)      Severability.  Wherever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 
(j)      Headings.  The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.
 
********************
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.


Dated:  December 28, 2010


MACE SECURITY INTERNATIONAL, INC.
     
By:
/s/ Dennis R. Raefield
   
Name: Dennis Raefield
   
Title: President
 

 
 
10

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
To:           Mace Security International, Inc.
 
(1)      The undersigned hereby elects to purchase ________ Warrant Shares of
the Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.
 
(2)      Payment shall take the form of (check applicable box):
 
o in lawful money of the United States; or
 
o the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 4(d), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 4(d).
 
(3)      Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:
 
_______________________________

 
The Warrant Shares shall be delivered to the following:
 
_______________________________
 
_______________________________
 
_______________________________

 
(4)  Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D under the Securities Act of 1933, as amended.
 
[PURCHASER]
 
By:
 
Name:
Title:

Dated:
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)
 
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to


_______________________________________________ whose address is
 
_______________________________________________________________.
 
_______________________________________________________________
 
Dated:  ______________, _______
 
Holder's Signature:              _____________________________
 
Holder's Address:                _____________________________


   
                                                                                   
_____________________________
Signature Guaranteed:  ___________________________________________
 
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
 
 
 

--------------------------------------------------------------------------------

 
 
 